EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H.T. Than on 5 May 2021.
The application has been amended as follows: 
	-Delete the word “ranges” from line 6 of claim 12
	-Delete the words “architectural coating” in line 2 of claim 13 and replace with --paint or stain--
	- Delete the word “include” in line 1 of claim 14 and replace with --are--
	-Delete the word “room” in line 2 of claim 14 and replace with --ambient--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner has found the remarks received 1 April 2020 to be persuasive in regard to the prior art rejection of the claimed subject matter as previously rejected in parent application 15/532577.  Further, the Examiner has reconsidered the enablement rejection as previously presented and has determined that the rejection cannot be maintained as no evidence suggests that changes to the viscosity of the paint or stain from applied gamma radiation is necessarily due to polymerization of the composition as other properties can contribute to changes in viscosity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774